DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-11 and 19-23 in the reply filed on 3/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Therefore, claims 1-23 remain pending with claims 12-18 withdrawn from consideration.  Claims 1-11 and 19-23 are treated on their merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and the seating boundary contacting the seating surface of the fluid passageway when the valve element is in the seated position”.  This limitation is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borg (US Patent Application 2005/0005972).
Regarding Claim 1, Borg discloses a check valve assembly (including valve element 28) capable of controlling a flow of fluid in a transmission (the limitation “for controlling a flow of fluid in a transmission” is recited as an intended use of the claimed check valve assembly and the device of Borg is capable of being used in a transmission 3) to a second cavity 35, comprising: a housing (indicated at 27 in Figure 6) including a fluid passageway (central passageway) fluidly coupled to the first cavity and the second cavity (as shown in Figures 2, 3 and 6 especially); a biasing member 37 supported by the housing (as shown in Figure 6) for axial movement along a first axis (i.e. compression along the axis of the spring 37); and a valve element 28 positioned within the fluid passageway of the housing and axially moveable between a seated position (sealed against seat 29) in which the valve element is contacting a seating surface 29 of the fluid passageway and the first cavity is not in fluid communication with the second cavity (28 closes the passageway) and an unseated position (with the ball 28 moved away from seat 29 and toward end 41) in which the valve element 28 is spaced apart from the seating surface 29 of the fluid passageway and the first cavity is in fluid communication with the second cavity (the spring maintains the valve in the open position as described in para. 0065, thereby inherently creating communication between the first and second cavities), wherein an intersection of a plane normal to the first axis (a plane intersecting the axis of the spring and the seating surface 29 where 28 and 29 are in contact with each other in the same manner as achieved by applicant) and the valve element 28 defines a seating boundary of the valve element (i.e. the location of contact between 28 and 29 as described above), the seating boundary of the valve element defining a minimum distance from the seating surface 29 of the fluid passageway to the valve element 28 when the valve element is in the unseated position (this is achieved in the same manner in which it is achieved by applicant’s device which, like Borg, includes a spherical valve head 
Regarding Claim 2, Borg further discloses the fluid passageway further includes a first flow region (region upstream of ball 28 at large diameter cavity 31) and a second flow region (region downstream of ball 28 at cavity 33) arranged axially of the first flow region along the first axis in a first axial direction (in the downstream direction as shown in Figure 6), the first flow region 31 having a first flow area, the second flow region 33 having a second flow area (flow areas as shown in Figure 6), and the minimum distance from the seating surface 29 to the valve element 28 defining a flow restriction within the fluid passageway having a flow restriction area (i.e. when the ball 28 is lifted at least slightly off the seat 29, a flow area which is restricted is defined between 28 and 29), wherein each of the first flow area and the second flow area is larger than the flow restriction area (as the ball is only slightly lifted from the seat, this restricted flow area is much smaller than the first and second flow areas in the same manner as achieved by applicant’s device).
Regarding Claim 3, Borg is seen as further disclosing the flow restriction induces a pressure differential between the first flow region and the second flow region when the fluid flow is in the first axial direction (this is achieved due to the reduction in flow area in the first axial direction in the same manner as achieved by applicant).
Regarding Claim 4, Borg further discloses the biasing member 37 is supported by the housing within the second flow region 33 (Figure 6).
Regarding Claim 5, Borg further discloses the valve element comprises a ball valve 28.
Regarding Claim 6, Borg further discloses a plurality of swages 41 (i.e. a plurality of ridges as shown in Figures 5 and 6) extending radially inwardly from an interior wall of the fluid passageway (as shown in Figures 5 and 6) and configured to radially center (at least because the ridges 41 keep the ball from leaving cavity 31 and therefore the ball is radially centered by the walls of the cavity; additionally the ridges 41 extend inwardly and therefore force the ball inwardly toward the center axis) and limit axial travel of the valve element along the first axis in a second axial direction 43 (para. 0069).
Regarding Claim 7, Borg further discloses the plurality of swages 41 are integrally coupled to the interior wall (as shown in Figures 5 and 6).
Regarding Claim 8, Borg further discloses the plurality of swages 41 comprises three swages circumferentially spaced about the first axis (as shown in Figure 5 there are three protrusions or swages spaced about the cavity 31; these swages are circumferentially spaced about the first axis because they each occupy a different circumferential location along the wall of the chamber 31).
Regarding Claim 9, Borg further discloses the seating surface 29 comprises a generally flat surface angled relative to the axis (i.e. the tapered wall 29
Regarding Claim 10, Borg further discloses the valve element 28 tangentially contacts the seating surface 29 at the seating boundary when the valve element is in the seated position (via seating of the spherical valve head against the tapered valve seat in the same manner as achieved by applicant).
Regarding Claim 11, Borg further discloses the biasing member comprises a coiled spring (“compression spring” 37 shown to be a coiled spring in Figure 6; para. 0022).
Regarding Claim 19, Borg discloses a check valve assembly (including valve element 28) capable of controlling a flow of fluid in a transmission (the limitation “for controlling a flow of fluid in a transmission” is recited as an intended use of the claimed check valve assembly and the device of Borg is capable of being used in a transmission as claimed; additionally, Borg discloses the device used in an automatic transmission), comprising: a housing (indicated at 27 in Figure 6) including a first chamber (region upstream of ball 28 at large diameter cavity 31) and a second chamber (region downstream of ball 28 at cavity 33), the second chamber 33 fluidly coupled to the first chamber 31 (as shown in Figure 6) and arranged axially of the first chamber 31 along a first axis of the housing (along the central axis of the housing), the first chamber 31 and the second chamber 33 defining a fluid passageway of the housing; a biasing member 37 supported by the housing for axial movement along the first axis (i.e. compression along the axis of the spring 37); a valve element 28 positioned within the first chamber 31 and axially moveable in a first axial direction (toward 29) along the first axis to a seated position in which the valve element 28 is contacting a seating surface 29 of the first chamber 31 and moveable in a second axial direction 43 along the first axis, 29) in which the valve element 28 is spaced axially apart from the seating surface 29; and at least one swage 41 extending radially inwardly from an interior wall of the first chamber 31 (as shown in Figures 5 and 6), the at least one swage 41 configured to limit axial movement of the valve element along the first axis in the second axial direction 43 (para. 0069).
Regarding Claim 20, Borg further discloses the check valve assembly includes three swages 41 arranged circumferentially about the first axis (as shown in Figure 5 there are three protrusions or swages spaced about the cavity 31; these swages are circumferentially spaced about the first axis because they each occupy a different circumferential location along the wall of the chamber 31).
Regarding Claim 21, Borg further discloses each of the three swages 41 is further configured to radially center the valve element about the first axis (at least because the ridges 41 keep the ball from leaving cavity 31 and therefore the ball is radially centered by the walls of the cavity; additionally the ridges 41 extend inwardly and therefore force the ball inwardly toward the center axis).
Regarding Claim 22, Borg further discloses the at least one swage 41 includes a rib extending radially inwardly from the interior wall (as shown in Figures 5 and 6), the rib limiting radial movement of the valve element (the rib extends inward and therefore limits radial movement of the valve element when the valve element as in the fully open position and contacting the swage 41).
Regarding Claim 23, Borg further discloses the at least one swage 41 includes a radial protrusion (as shown in Figure 5 especially) extending radially inwardly from the interior wall, the radial protrusion 41 axially spaced apart from the seating surface 27 41 and 27 provided at axial opposite ends of 31) and limiting axial movement of the valve element 28 along the first axis in the second axial direction 43 (as described above), the valve element 28 arranged axially intermediate the radial protrusion of the at least one swage 41 and the seating surface 29 (the ball 28 is provided in the space between 41 and 29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753